210 Cal.App.2d 883 (1962)
THE PEOPLE, Plaintiff and Respondent,
v.
GROVER LEE HARMON, Defendant and Appellant.
Crim. No. 4207. 
California Court of Appeals. First Dist., Div. One.  
Dec. 12, 1962.
 Grover Lee Harmon, in pro. per., for Defendant and Appellant.
 No appearance for Plaintiff and Respondent.
 Memorandum
 MOLINARI, J.
 Appeal by defendant from judgment of conviction after plea of guilty.
 Although afforded ample opportunity to do so, appellant has not filed any brief or statement of grounds of appeal. Nevertheless, this court has diligently reviewed the record and from such review finds no error and no grounds of appeal.
 Judgment affirmed.
 Bray, P. J., and Sullivan, J., concurred.